Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/21 has been entered.
 

Response to Arguments
3.	Applicant’s arguments, see Remarks pages 8-11, filed 4/4/2021, with respect to claims 25-26, 30-31, 32-33, 37-38, 39-40 under 35 USC 102 and 27-29, 34-36, and 41-43 under 35 USC 103,  have been considered and are persuasive.  The rejections of claims  of 25-26, 30-31, 32-33, 37-38, 39-40 under 35 USC 102 and 27-29, 34-36, and 41-43 under 35 USC 103 have been withdrawn. 


Allowable Subject Matter
4.	Claims 25-45 are allowed.



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167